DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VOIRON (US 2017/0104057).
Regarding Claim 1, VOIRON discloses a chip component (Fig. 1, 2) comprising: a substrate (Fig. 1, 6) that has a first surface (Fig. 1, 8) and a second surface (Fig. 1, 10) on a side opposite to the first surface (Fig. 1); 5a plurality of wall portions (Fig. 1, 14) that are formed on a side of the first surface by using a part of the substrate (Fig. 1), that have one end portion and one other end portion (Fig. 1, left and right ends of 6), and that are formed of a plurality of pillar units (Fig. 1, 14); a support portion (Fig. 1, 12a/12b) that is formed around the wall portions 10by using a part of the substrate and that is connected to at least one of the end portion and the other end portion of the wall portions (Fig. 1-2); and a capacitor portion (Fig. 1, 12) formed by following a surface of the wall portion (Fig. 2), 15wherein each of the pillar units includes a central portion (Fig. 2, center of 14) and three convex portions (Fig. 2, 3 
Regarding Claim 2, VOIRON further discloses that in each of the pillar units, each of the convex portions makes an angle of 120° with an adjoining convex portion that is one of the 25convex portions (Fig. 2), and each of the convex portions intersects50 2862-USthe adjoining convex portion at the central portion (Fig. 2).  
Regarding Claim 3, VOIRON further discloses that a first wall portion that is one of a plurality of the wall portions (Fig. 5, multiple 14s) 5includes a first main portion (Fig. 2, 14s going up and down) that extends in a first direction (Fig. 2, up and down) and that is connected to the support portion (Fig. 2) and first branch portions (Fig. 2, branches of 14s that extends bottom left) that extend in a second direction (Fig. 2, down and to let direction) intersecting the first direction and that are disposed in a comb-teeth manner along the first direction (Fig. 2), and 10each of the first branch portions is formed by a first convex portion (Fig. 2, bottom convex of 14) among the convex portions of each of the pillar units of the first wall portion (Fig. 2).  
Regarding Claim 4, VOIRON further discloses that the 15convex portions of each of the pillar units of the first wall portion include a second convex portion (Fig. 2, top right convex) and a third convex portion (Fig. 2, top left convex) excluding the first convex portion, and the first main portion is formed by a connection between the second convex portion and the third convex portion of the 20pillar units that adjoin each other (Fig. 2).  
Regarding Claim 5, VOIRON further discloses that a plurality of the wall portions include a second wall portion (Fig. 6, 60) that adjoins the first wall portion (Fig. 6, 36_2), and the second wall portion includes a second main portion Fig. 60 top of 60)51 2862-USthat extends in the first direction (Fig. 6) and that is connected to the support portion and comb-teeth-shaped second branch portions (Fig. 6) that 
10 Regarding Claim 6, VOIRON further discloses that the convex portions of each of the pillar units of the second wall portion include a fifth convex portion (Fig. 6, top left convex of 60) and a sixth convex portion (Fig. 6, top right convex of 60) excluding the fourth convex portion, and the second main portion is formed by a connection between 15the fifth convex portion and the sixth convex portion of the pillar units that adjoin each other (Fig. 6).  
Regarding Claim 8, VOIRON further discloses that the support portion is formed in an annular shape surrounding the plurality of wall portions (Fig. 2), and the wall portion includes one end portion and one other 522862-USend portion (Fig. 1, left and right ends of 14) that are connected to the support portion (Fig. 1).  
Regarding Claim 9, VOIRON further discloses an insulating film (Fig. 1, 18) formed on a surface of the wall 5portion (Fig. 1), wherein the capacitor portion includes a lower electrode (Fig. 1, 20) formed on the insulating film (Fig. 1), a capacity film (Fig. 1, 22) formed on the lower electrode (Fig. 1), and an upper electrode (Fig. 1, 24) formed on the capacity film (Fig. 1).  
Regarding Claim 10, VOIRON further discloses that the upper electrode includes an embedded electrode (Fig. 1, downward portion of 24) that is embedded in a space between the wall portions that adjoin each other (Fig. 1).  
15 Regarding Claim 11, VOIRON further discloses that the lower electrode and the upper electrode include a polysilicon electrode ([0052]), and the capacity film includes an oxide film ([0051]).  
20 Regarding Claim 12, VOIRON further discloses a first electrode film (Fig. 3, 32_1) that is formed on the substrate and that is electrically connected to the lower electrode (Fig. 3); a second electrode 
Regarding Claim 13, VOIRON further discloses that the first electrode film is connected to the lower electrode in a region directly under the first external electrode (Fig. 3).  
Regarding Claim 14, VOIRON further discloses that the second electrode film is connected to the upper electrode in a region directly under the second external electrode (Fig. 3).  
20 Regarding Claim 15, VOIRON further discloses that the first electrode film and the second electrode film include an aluminum electrode film ([0063]).  
Regarding Claim 17, VOIRON further discloses that the wall portion is formed in a region between the first external 5electrode and the second external electrode and in a region directly under both the first external electrode and the second external electrode (Fig. 1-3).  
Regarding Claim 19, VOIRON further discloses that the substrate includes a semiconductor substrate ([0005]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOIRON (US 2017/0104057).
Regarding Claim 7, VOIRON teaches that the ratio (W/H) of a width W of the support of the pillar unit 20with respect to a height H of the wall portion is 2/50 to 2/100 (1/80-3/10 ([0046]).
However, VOIRON fails to fully teach that a ratio (W/H) of a width W of the convex portion of the pillar unit 20with respect to a height H of the wall portion is 2/50 to 2/100.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to use the same size configurations for the convex portions and the support portions in order to maintain a proper ratio between the two to keep the shape configuration as shown in Fig. 7.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOIRON (US 2017/0104057) in view of TANO (US 2009/0310278).
Regarding Claim 16, VOIRON fails to teach the claim limitations. 
TANI teaches that the 25first external electrode and the second external electrode542862-US include a plated layer ([0013]) formed by plating growth ([0014]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TAN to the invention of VOIRON, in order to cover the electrodes and construct a high productivity capacitor (TANI [0013-0014]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOIRON (US 2017/0104057) in view of LIM et al (US 2017/0330688).
Regarding Claim 18, VOIRON fails to teach the claim limitations. 
LIM teaches that the lower 10electrode has an uneven structure at a contact surface with another layer (Fig. 2, [0019]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LIM to the invention of VOIRON, in order to secure the capacitance characteristics of the capacitor (LIM [0011]).
Additional Prior Art of Reference:
WATANABE et al (US 2017/0309404) teaches relevant art in Fig. 1.
NAKAO (US 2016/0268273) teaches relevant art in Fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848